Exhibit 10.7


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this "Agreement") dated as of
December 29, 2008, is between Brian Jellison (the "Executive") and Roper
Industries, Inc., a Delaware corporation (the "Company"). This Agreement amends
and restates the Employment Agreement between the parties dated as of November
6, 2001 (the “Original Employment Agreement”).


W I T N E S S E T H:


WHEREAS, the Company employs the Executive as its President and Chief Executive
Officer under terms and conditions as set forth in the Original Employment
Agreement; and
 
WHEREAS, the Company and the Executive desire to amend and restate the original
Employment Agreement for the purposes of complying with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations and Internal Revenue Service guidance thereunder;
 
NOW, THEREFORE, the parties agree as follows:


1.           Employment. The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, upon the terms and subject
to the conditions set forth herein.


2.           Term. This Agreement commenced on November 1, 2001 (the "Effective
Date") and shall continue during the period in which the Executive remains
employed by the Company (the "Term"). The Executive shall be considered an
at-will employee and his employment may be terminated by either party subject to
the obligations of the parties upon such termination as may be set forth
hereinafter.


3.           Position. During the Term, the Executive shall serve as President
and Chief Executive Officer of the Company.


4.           Duties and Reporting Relationship. The Executive shall have duties
and responsibilities commensurate with his title and status as President and
Chief Executive Officer. He shall at all times be the highest-ranking officer of
the Company, reporting to the Board of Directors of the Company (the "Board").
During the Term, the Executive shall, on a full time basis, use the Executive's
skills and render services to the best of the Executive's abilities in
supervising and conducting the operations of the Company and, except for his
continuing to serve as a member of the Board of Directors of Champion
Enterprises, Inc and on any committees thereof and as a member of the Board of
Directors of Tavant, Inc., the Executive shall not engage in any other business
activities except with the prior written approval of the Board or its duly
authorized designee. The Executive agrees to be employed by the Company in such
capacity for the Term, subject to all the covenants and conditions hereinafter
set forth.


5.           Place of Performance. The Executive shall perform his duties and
conduct his business at the principal executive offices of the Company, except
for required travel on the Company's business.


6.           Salary and Annual Bonus.


(a)           Base Salary. The Executive's base salary hereunder shall be
$1,000,000 a year, payable no less frequently than monthly and prorated for any
partial year of employment. The Board shall review such base salary at least
annually and may increase, but not decrease, such base salary as it may deem
advisable.


(b)           Annual Bonus. The Company shall provide the Executive with an
opportunity to earn upon achievement of target performance goals established by
the Compensation Committee of the Board, an annual bonus of up to one hundred
percent (100%) of the Executive's base salary (the "Target Bonus").


7.           Vacation, Holidays and Sick Leave. During the Term, the Executive
shall be entitled to paid vacation, paid holidays and sick leave in accordance
with the Company's standard policies for its senior executive officers; provided
however, that in no event shall the Executive be entitled to less than four (4)
weeks of vacation per year.


8.           Business Expenses. The Executive shall be reimbursed for all
ordinary and necessary business expenses incurred by the Executive in connection
with the Executive's employment upon timely submission by the Executive of
receipts and other documentation as required by the Internal Revenue Code and in
conformance with the Company's normal procedures. Notwithstanding the foregoing,
(i) the reimbursements provided in any one calendar year shall not affect the
amount of reimbursements provided in any other calendar year; (ii) the
reimbursement of an eligible expense shall be made as soon as practicable but no
later than December 31 of the year following the year in which the expense was
incurred; and (iii) Executive’s rights pursuant to this Section 8 shall not be
subject to liquidation or exchange for another benefit.


9.           Pension and Welfare Benefits. During the Term, the Executive shall
be eligible to participate fully in all health benefits, insurance programs,
pension and retirement plans and other employee benefit and compensation
arrangements available to senior executive officers of the Company generally. In
addition, the Executive shall be entitled to use a new Company paid automobile
and the Company will pay initiation and monthly dues for the Executive at a
country club of his choice which is reasonably acceptable to the Board of
Directors of the Company. Notwithstanding the foregoing, (i) the Company’s
payment or reimbursements for the automobile and country club dues provided in
any one calendar year shall not affect the amount of such payments or
reimbursements provided in any other calendar year; (ii) the reimbursement of an
eligible expense shall be made as soon as practicable but no later than December
31 of the year following the year in which the expense was incurred; and (iii)
Executive’s rights pursuant to this Section 9 shall not be subject to
liquidation or exchange for another benefit.


10.           Relocation Benefits. The Executive shall be entitled to relocation
benefits in accordance with the Company's relocation policy. In addition and
notwithstanding the relocation policy:


(a)           The Company shall gross-up any portion of such relocation benefits
which are taxable to the Executive for all state, federal and local income taxes
based on the Executive's highest marginal income tax rates, which amount shall
be considered additional relocation benefits;


(b)           The Company will pay for the Executive's temporary living expenses
for up to six months; and


(c)           The Executive will not be obligated to return all relocation
benefits unless prior to the first anniversary of the Effective Date, the
Executive voluntarily terminates his employment with the Company without Good
Reason (as defined below) or is terminated by the Company for Cause (as defined
below).


11.           Stock Options. On the Effective Date, the Company granted to the
Executive, pursuant to the terms of the Company's 2000 Stock Incentive Plan (the
"Stock Incentive Plan") and the Company's 1991 Stock Option Plan (the "Stock
Option Plan"), options to purchase in the aggregate 200,000 shares of common
stock of the Company having an exercise price equal to the fair market value of
the Company's common stock as of the Effective Date, all of which have since
become vested. In the event the Executive's employment is terminated by the
Company without Cause (as defined below) or the Executive resigns with Good
Reason (as defined below), then that portion of any option (including any
additional options that may be granted to the Executive after the Effective
Date) that would have vested at the next anniversary of the Effective Date
following the Date of Termination shall be and become fully vested on the Date
of Termination and, notwithstanding any provision to the contrary in the
applicable Stock Option Agreement, any option held by the Executive to the
extent then vested, may be exercised and shall not expire until the earlier of
(A) the expiration of the option term as set forth in the Stock Option Agreement
or (B) the expiration of the severance period set forth in Section 13(d)(ii). In
addition to the grant set forth in this Section, the Board or the Compensation
Committee thereof may grant to the Executive such other and additional awards
under the Stock Incentive Plan (or any successor plan) as may from time to time
be deemed appropriate.


12.           Termination of Employment.


(a)           General. The Executive's employment hereunder may be terminated
only under the circumstances described in this Section 12.


(b)           Death or Disability.


(i)           The Executive's employment hereunder shall automatically terminate
upon the death of the Executive.


(ii)           If the Company determines in good faith that Executive has become
Disabled (as defined below), the Company may terminate the Executive's
employment hereunder for any such incapacity (a "Disability"). Executive shall
be Disabled if either of the following conditions is met: (i) Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) Executive is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.


(c)           Termination by the Company. The Company may terminate the
Executive's employment hereunder at any time, whether or not for Cause. For
purposes of this Agreement, "Cause" shall mean (i) the continuous and willful
failure or refusal by the Executive to perform the Executive's duties hereunder
(other than any such failure resulting from the Executive's incapacity due to
physical or mental illness), which has not ceased within ten (10) days after a
written demand for substantial performance is delivered to the Executive by the
Company, which demand identifies with particularity the manner in which the
Company believes that the Executive has not performed such duties, (ii) the
engaging by the Executive in willful misconduct which is materially injurious to
the Company, monetarily or otherwise (including, but not limited to, conduct
which violates Section 16 hereof) or an act of moral turpitude which is
materially injurious to the Company, monetarily or otherwise (including, but not
limited to, conduct which violates Section 16 hereof) or (iii) the conviction of
the Executive of, or the entering of a plea of nolo contendere by, the Executive
with respect to a felony.


For purposes of this provision, no act or failure to act, on the part of
Executive shall be considered "willful" unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board of Directors or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless prior
to such termination there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the disinterested membership of the Board of Directors at a meeting of such
Board of Directors called and held for such purpose (after reasonable notice is
provided to the Executive and the Executive is given an opportunity to be heard
before such Board of Directors), finding, that, in the good faith opinion of the
Board of Directors, the Executive is guilty of the conduct described in clause
(i), (ii) or (iii) above.


(d)           Termination by the Executive for Good Reason. The Executive shall
be entitled to terminate his employment hereunder for Good Reason. For purposes
of this Agreement, "Good Reason" shall mean any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described below, such act or failure to act is corrected within
the 30-day cure period described below or unless Executive has otherwise
consented thereto in writing:


(i)           any material diminution in the Executive's authorities or
responsibilities (including reporting responsibilities) or from his status,
title, position or responsibilities (including reporting responsibilities)
without the Executive's express written consent to accept any such change; the
assignment to him of any duties or work responsibilities which are materially
inconsistent with such status, title, position or work responsibilities; or any
removal of the Executive from, or failure to reappoint or reelect him to any of
such positions, except if any such changes are because of Disability,
retirement, death or Cause;


(ii)           a more than 10% reduction by the Company in the Executive's base
salary or Target Bonus as in effect on the date hereof or as the same may be
increased from time to time;


(iii)           the relocation of the Executive's office at which the Executive
is to perform the Executive's duties, to a location more than fifty (50) miles
from the location at which the Executive previously performed the Executive's
duties hereunder, except for required travel on the Company's business;


(iv)           the failure by the Company to comply with any material provision
of this Agreement, which failure has not been cured within thirty (30) days
after notice of such noncompliance has been given by the Executive to the
Company; or


(v)           any purported termination of the Executive's employment by the
Company which is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 12(f) below.


Notwithstanding the foregoing, none of the events described in clauses (i)
through (v) of this Section 12(d) will constitute Good Reason unless the
Executive has notified the Company in writing describing the events which
constitute Good Reason (which notice must be given no later than ninety (90)
days after the initial occurrence of such events) and the Company has failed to
cure such events within thirty (30) days after the Company’s receipt of such
written notice.  If an event of Good Reason shall remain uncured within such
30-day cure period, the Executive may resign for such event of Good Reason
within a period of twenty-three (23) months after the end of such cure
period. Absent further guidance to the contrary, the parties intend, believe and
take the position that a resignation by the Executive for Good Reason as defined
above effectively constitutes an involuntary separation from service within the
meaning of Section 409A of the Code and Treas. Reg §1.409A-1(n)(2).


(e)           Voluntary Resignation. Should the Executive wish to resign from
his position with the Company or terminate his employment for other than Good
Reason during the Term, the Executive shall give sixty (60) days written notice
to the Company ("Notice Period"), specifying the date as of which his
resignation is to become effective. During the Notice Period, the Executive
shall cooperate fully with the Company in an effort to achieve a smooth
transition of the Executive's duties and responsibilities to such person(s) as
may be designated by the Company. The Company reserves the right to accelerate
the Date of Termination by giving the Executive notice, but the Company shall in
that case pay and provide the Executive with all payments and benefits he would
otherwise have been entitled to (other than disability benefits) had he remained
employed through the end of the Notice Period, including payment of amounts due
to the Executive under Section 6(a) and, to the extent applicable, Section 6(b)
for the balance of the Notice Period. The Company's obligation to continue to
employ the Executive or to continue payment of the amounts described in the
preceding sentence shall cease immediately if: (1) the Executive has not
satisfied his obligations to cooperate fully with a smooth transition or (2) the
Company has grounds to terminate the Executive's employment immediately for
Cause. Conversely, if during the Notice Period the Executive comes to have
grounds to resign with Good Reason (other than the grounds described in Section
12(d)(i) or, only to the extent related to the matters covered in Section
12(d)(i), Section 12(d)(iv)), then Executive may, by notice, deem the
resignation to be with Good Reason, in which case the rights and obligations set
forth herein for a Good Reason termination shall govern.


(f)           Notice of Termination. Any purported termination of the
Executive's employment by the Company or by the Executive shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 19. "Notice of Termination" shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.


(g)           Date of Termination. "Date of Termination" shall mean (i) if the
Executive's employment is terminated because of death, the date of the
Executive's death, (ii) if the Executive's employment is terminated for
Disability, the date Notice of Termination is given, (iii) if the Executive's
employment is terminated pursuant to Subsection (c) or (e) hereof or for any
other reason (other than death or Disability, Good Reason or Cause), the date
specified in the Notice of Termination which shall not be less than sixty (60)
days from the date such Notice of Termination is given, (iv) if the Executive's
employment is terminated pursuant to Subsection (c) for reasons of Cause,
immediately upon delivery the Notice of Termination, and (v) if the Executive's
employment is terminated pursuant to Subsection (d) hereof, the date specified
in the Notice of Termination which shall not be less than thirty (30) days from
the date such Notice of Termination is given.


(h)           Change in Control. For purposes of this Agreement, a Change in
Control of the Company shall have occurred if:


(i)           any "Person" (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the "Exchange Act") as modified and used in Sections 13(d)
and 14(d) of the Exchange Act) other than (1) the Company or any of its
subsidiaries, (2) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (4) any creditor of the Company (but not any transferee of such
creditor even if such transferee shall also be a creditor) who is issued shares
of the Company's common stock in connection with the implementation of the
Company's plan of reorganization which shall be effective as of the Effective
Date, or (5) any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of the
Company's common stock), is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 40% of the combined voting power of the Company's
then outstanding voting securities;


(ii)           during any period of not more than two (2) consecutive years, not
including any period prior to the Effective Date, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
Section 12(h)) whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;


(iii)           the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than (A) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) 50% or more of the combined voting power of the
voting securities of the Company or such surviving or parent entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
in which no person acquires 40% or more of the combined voting power of the
Company's or such surviving or parent entity's then outstanding securities; or


(iv)           the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets or all or
substantially all of its and its subsidiaries' assets, taken as a whole, (or any
transaction having a similar effect).


(i)           Return of Property. When the Executive ceases to be employed by
the Company, the Executive will promptly surrender to the Company all Company
property, including without limitation, all records and other documents
belonging to the Company that were obtained by him or entrusted to him during
the course of his employment with the Company provided, however, that the
Executive may retain copies of such documents as necessary for the Executive's
personal records for federal income tax purposes.


13.           Compensation During Disability, Death or Upon Termination.


(a)           If the Executive's employment is terminated by his death or
Disability, the Company shall pay (i) any base salary due to the Executive under
Section 6(a) through the date of such termination, (ii) any earned but unpaid
bonus from any prior fiscal year of the Company, (iii) all other unpaid amounts,
if any, to which the Executive is entitled as of the Date of Termination under
any compensation plan or program of the Company, at the time such payments are
due, and (iv) an amount equal to the Target Bonus he would have received for the
fiscal year that ends on or immediately after the Date of Termination, assuming
the Company achieved the target level for which a bonus is paid under the plan
described in Section 6(b), prorated for the period beginning on the first day of
the fiscal year in which occurs the Date of Termination through the Date of
Termination.


(b)           If the Executive's employment is terminated by the Company for
Cause or by the Executive for other than Good Reason, the Company shall pay the
Executive (i) his base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, (ii) any earned but unpaid
bonus from any prior fiscal year of the Company, and (iii) all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination under any compensation plan or program of the Company, at the time
such payments are due, and the Company shall have no further obligations to the
Executive under this Agreement.


(c)           If within one (1) year following a Change in Control, either the
Company terminates the Executive's employment without Cause or the Executive
terminates his employment for Good Reason, then


(i)           the Company shall pay the Executive (I) his base salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, (II) any earned but unpaid bonus from any prior fiscal year of the
Company, and (III) all other unpaid amounts, if any, to which the Executive is
entitled as of the Date of Termination under any compensation plan or program of
the Company, at the time such payments are due;


(ii)           in lieu of any further salary or other payments to the Executive
for periods subsequent to the Date of Termination, the Company shall pay as
liquidated damages to the Executive an aggregate lump sum amount (the “Change in
Control Severance Payment”) equal to the product of (A) the sum of (1) the
Executive's base salary at the rate in effect as of the date the Notice of
Termination is given and (2) the greater of (I) the average of the annual
bonuses actually paid to the Executive by the Company with respect to the two
(2) fiscal years which immediately precede the year in which the Date of
Termination occurs (provided if there was a bonus paid to the Executive with
respect only to one fiscal year that immediately precedes the year in which the
Date of Termination occurs, then such single year's bonus shall be utilized in
the calculation pursuant to this subclause (I)) and (II) the bonus the Executive
would earn based on the Target Bonus applicable for the year of termination and
(B) the number two (2.0);


(iii)           the Company shall pay the Executive an amount equal to the
prorated Target Bonus (prorated in the same manner set forth in Section 13(a)
hereof) that would have been paid for the period beginning on the first day of
the fiscal year in which the Date of Termination occurs;


(iv)           the Company shall continue coverage for the Executive, on the
same terms and conditions as would be applicable if the Executive were an active
Employee, under the Company's life insurance, medical, health and similar
welfare benefit plans (other than group disability benefits) for a period of
twenty-four (24) months after the date of Termination (the “Welfare Benefits
Continuation Period”); provided, however, that if the Executive would not be
eligible for continued coverage under the Company’s group medical plans beyond
the applicable period under Code Section 4980B (COBRA), then during the
nineteenth (19th) month after the Date of Termination, the Company shall pay to
the Executive a lump sum cash payment equal to the applicable monthly premium
under COBRA (less the 2% administrative fee and less the active-employee rate
for such coverage), multiplied by the number of months remaining in the Welfare
Benefits Continuation Period. Benefits otherwise receivable by the Executive
pursuant to this Section 13(c)(iv) shall be reduced to the extent comparable
benefits are actually received by the Executive from a subsequent employer
during the Welfare Benefits Continuation Period, and the Executive shall report
to the Company any such benefits actually received by him.  During the Welfare
Benefits Continuation Period, (I) the benefits provided in any one calendar year
shall not affect the amount of benefits provided in any other calendar year
(other than the effect of any overall coverage benefits under the applicable
plans); (II) the reimbursement of an eligible taxable expense shall be made as
soon as practicable but not later than December 31 of the year following the
year in which the expense was incurred; and (III) the Executive’s rights
pursuant to this Section 13(c)(iv) shall not be subject to liquidation or
exchange for another benefit;


(v)           all options, shares of restricted stock, performance shares and
any other equity based awards shall be and become fully vested as of the Date of
Termination and, notwithstanding any provision to the contrary in the applicable
Stock Option Agreement, any such options may be exercised and shall not expire
until the earlier of (I) the expiration of the option term as set forth in the
Stock Option Agreement or (II) the second anniversary of the Date of
Termination; and


(vi)           the payments provided for in this Section 13(c) (other than
Section 13(c)(iv)) shall be made (I) on a date determined by the Company that is
within thirty (30) days following the Date of Termination or (II) if the
Executive is a Specified Employee (as defined in Section 27) on the Date of
Termination, on any later date required by Section 27(c) of this Agreement.


(d)           If either following the first anniversary of or prior to a Change
of Control, the Executive terminates his employment for Good Reason or the
Company terminates the Executive's employment without Cause, then


(i)           the Company shall pay the Executive (I) his base salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, (II) any earned but unpaid bonus from any prior fiscal year of the
Company, and (III) all other unpaid amounts, if any, to which the Executive is
entitled as of the Date of Termination under any compensation plan or program of
the Company, at the time such payments are due;


(ii)           if the Date of Termination occurs after December 31, 2008, then
in lieu of any further salary or other payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay as liquidated
damages to the Executive an aggregate lump sum amount equal to 24 times the
Executive’s monthly base salary at the rate in effect as of the date the Notice
of Termination is given (the “Non-Change in Control Severance Payment”);


(iii)           the Company shall pay the Executive his Target Bonus prorated
(in the manner set forth in Section 13(a) hereof) for the period beginning on
the first day of the fiscal year in which occurs the Date of Termination through
the Date of Termination;


(iv)           the Company shall continue coverage for the Executive, on the
same terms and conditions as would be applicable if the Executive were an active
employee, under the Company's life insurance, medical, health, and similar
welfare benefit plans (other than group disability) for the Welfare Benefits
Continuation Period (as defined in Section 13(c)(iv) above); provided, however,
that if the Executive would not be eligible for continued coverage under the
Company’s group medical plans beyond the applicable period under COBRA, then
during the nineteenth (19th) month after the Date of Termination, the Company
shall pay to the Executive a lump sum cash payment equal to the applicable
monthly premium under COBRA (less the 2% administrative fee and less the
active-employee rate for such coverage), multiplied by the number of months
remaining in the Welfare Benefits Continuation Period.  Benefits otherwise
receivable by the Executive pursuant to this Section 13(d)(iv) shall be reduced
to the extent comparable benefits are actually received by the Executive from a
subsequent employer during the Welfare Benefits Continuation Period, and the
Executive shall report to the Company any such benefits actually received by
him.  During the Welfare Benefits Continuation Period, (I) the benefits provided
in any one calendar year shall not affect the amount of benefits provided in any
other calendar year (other than the effect of any overall coverage benefits
under the applicable plans); (II) the reimbursement of an eligible taxable
expense shall be made as soon as practicable but not later than December 31 of
the year following the year in which the expense was incurred; and (III) the
Executive’s rights pursuant to this Section 13(d)(iv) shall not be subject to
liquidation or exchange for another benefit; and


(v)           the payments provided for in this Section 13(d) (other than
Sections 13(d)(ii) and (iv)) shall be made (I) on a date determined by the
Company that is within thirty (30) days following the Date of Termination, or
(II) if the Executive is a Specified Employee (as defined in Section 27 of this
Agreement) on the Date of Termination, on any later date required by Section
27(c).


(e)           The Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Section 13 by seeking other employment
or otherwise, and, except as provided in Sections 13(c)(iv) and 13(d)(iv)
hereof, the amount of any payment or benefit provided for in this Section 13
shall not be reduced by any compensation or benefits earned by the Executive as
the result of employment by another employer or by retirement benefits or from
any other source.


(f)           Release. Prior to making any payment pursuant to Sections
13(d)(ii) and 13(d)(iii), the Company shall have the right to require the
Executive to sign, and the Executive hereby agrees to sign, an agreement to be
bound by the terms of Section 16 of this Agreement and a waiver, in the form
attached hereto as Exhibit A, of all claims the Executive may have (including
any claims under the Age Discrimination in Employment Act).  The Company shall
have no obligation to make any payments pursuant to Sections 13(d)(ii) or
13(d)(iii) if the release (if requested by the Company) has not been signed and
the revocation period for such release has not expired on or before the time for
commencement of such payment as specified in this Agreement.
 
14.           Representations and Covenants.


(a)           The Company represents and warrants that this Agreement has been
authorized by all necessary corporate action of the Company and is a valid and
binding agreement of the Company enforceable against it in accordance with its
terms.


(b)           The Executive represents and warrants that he is not a party to
any agreement or instrument that would prevent him from entering into or
performing his duties in any way under this Agreement. The Executive agrees and
covenants that he will obtain, and submit to, such physical examinations as may
be necessary to facilitate the Company obtaining an insurance policy for its
benefit insuring the life of the Executive.


15.           Successors; Binding Agreement.


(a)           This Agreement is not assignable by the Company except to a
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, provided that such successor expressly assumes and agrees to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


(b)           This Agreement is a personal contract and the rights and interests
of the Executive hereunder may not be sold, transferred, assigned, pledged,
encumbered, or hypothecated by him, except as otherwise expressly permitted by
the provisions of this Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Executive and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
him hereunder had the Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to his devisee, legatee or other designee or, if there is no such
designee, to his estate.


16.           Confidentiality and Non-Competition Covenants.


(a)           The Executive covenants and agrees that he will not at any time
during or at any time after the end of the Term, directly or indirectly, use for
his own account, or disclose to any person, firm or corporation, other than
authorized officers, directors and employees of the Company or its subsidiaries,
Confidential Information (as hereinafter defined) that is treated as trade
secrets by the Company and will not at any time during or for five years
following the Date of Termination, directly or indirectly, use for his own
account, or disclose to any person, firm or corporation, other than authorized
officers, directors and employees of the Company or its subsidiaries, any other
Confidential Information. As used herein, "Confidential Information" of the
Company means information of any kind, nature or description which is disclosed
to or otherwise known to the Executive as a direct or indirect consequence of
his association with the Company, which information is not generally known to
the public or in the business in which the Company is engaged or which
information relates to specific opportunities within the scope of the Company's
business which were considered by the Executive or the Company during the term
of this Agreement. Confidential Information that is treated as confidential
trade secrets by the Company shall include, but not be limited to, strategic
operating plans and budgets, policy and procedure manuals, computer programs,
financial forms and information, patient or resident lists and accounts,
supplier information, accounting forms and procedures, personnel policies,
information pertaining to the salaries, positions and performance reviews of the
Company's employees, information on the methods of the Company's operations,
research and data developed by or for the benefit of the Company and information
relating to revenues, costs, profits and the financial condition of the Company.
Confidential Information does not include any information that (i) is generally
known to the public or the business in which the Company engages other than as a
result of unauthorized disclosure by the Executive, (ii) can be discovered,
compiled or ascertained by a third party without substantial burden or expense,
or (iii) was known to the Executive prior to accepting employment with the
Company. During the Term and for a period of two (2) years following the
termination of the Executive's employment, the Executive shall not, directly or
indirectly, solicit or induce any person who is then an employee of the Company
or its subsidiaries to terminate his or her employment by the Company or its
subsidiaries in order to obtain employment by any person, firm or corporation
affiliated with the Executive and the Executive shall not or cause any other
person, firm or corporation affiliated with the Executive to hire any employee
of the Company or its subsidiaries or any other person who was an employee of
the Company or its subsidiaries within the twelve (12) month period prior to the
Executive's Date of Termination.


(b)           The Executive covenants and agrees that any information,
materials, ideas, discoveries, techniques or programs developed or discovered by
the Executive in connection with the performance of his duties hereunder shall
remain the sole and exclusive property of the Company and, to the extent it
constitutes Confidential Information, shall be subject to the covenants
contained in the preceding paragraph.


(c)           The Executive covenants and agrees that during the Term and for a
period of one (1) years following the termination of the Executive's employment,
the Executive shall not, directly or indirectly, own an interest in, operate,
join, control, or participate as a partner, director, principal, officer, or
agent of, enter into the employment of, or act as a consultant to, in any case
in which he has control or supervision over a significant portion of any entity
which competes with the Company and whose principal business is designing,
manufacturing and distributing specialty industrial controls, fluid handling and
analytical instrumentation products. Notwithstanding anything herein to the
contrary, the foregoing provisions of this Section 16(c) shall not prevent the
Executive from acquiring securities representing not more than 5% of the
outstanding voting securities of any publicly held corporation.


(d)           Without limiting the right of the Company to pursue all other
legal and equitable remedies available for violation by the Executive of the
covenants contained in this Section 16, it is expressly agreed by the Executive
and the Company that such other remedies cannot fully compensate the Company for
any such violation and that the Company shall be entitled to injunctive relief,
without the necessity of proving actual monetary loss, to prevent any such
violation or any continuing violation thereof. Each party intends and agrees
that if in any action before any court or agency legally empowered to enforce
the covenants contained in this Section 16, any term, restriction, covenant or
promise contained herein is found to be unreasonable and accordingly
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
The covenants contained in Section 16 shall survive the conclusion of the
Executive's employment by the Company.


17.           Entire Agreement. This Agreement contains all the understandings
between the parties hereto pertaining to the matters referred to herein, and on
the Effective Date shall supersede all undertakings and agreements, whether oral
or in writing, previously entered into by them with respect thereto. The
Executive represents that, in executing this Agreement, he does not rely and has
not relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter, bases or effect of this Agreement or
otherwise.


18.           Amendment or Modification. Waiver. No provision of this Agreement
may be amended or waived unless such amendment or waiver is agreed to in
writing, signed by the Executive and by a duly authorized officer of the
Company. No waiver by any party hereto of any breach by another party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.


19.           Notices. Any notice to be given hereunder shall be in writing and
shall be deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:


To Executive at:                    Brian Jellison
4085 Founders Club Drive
Sarasota, FL 34240


To the Company at:             Roper Industries, Inc.
6901 Professional Parkway East
Suite 200
Sarasota FL 34240
Attn: Chairman of the Board of Directors


With a copy to:                    General Counsel
Roper Industries, Inc.
6901 Professional Parkway East
Suite 200
Sarasota FL 34240


Any notice delivered personally or by courier under this Section 19 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.


20.           Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law.


21.           Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.


22.           Governing Law: Attorney's Fees.


(a)           This Agreement will be governed by and construed in accordance
with the laws of the State of Georgia, without regard to its conflicts of laws
principles.


(b)           The prevailing party in any dispute arising out of this Agreement
shall be entitled to be paid its reasonable attorney's fees and litigation
expenses incurred in connection with such dispute from the other party to such
dispute.  If the Executive is awarded the right to recover fees and expenses
under this Section 22, the reimbursement of an eligible expense shall be made
within ten business days after delivery of Executive’s written request for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require, but in no event later than March 15 of the year
after the year in which such rights are established.


23.           Dispute Resolution. The Executive and the Company shall not
initiate legal proceedings relating in any way to this Agreement or to the
Executive's employment or termination from employment with the Company until
thirty (30) days after the party against whom the claim is made ("respondent")
receives written notice from the claiming party of the specific nature of any
purported claims and the amount of any purported damages attributable to each
such claim. The Executive and the Company further agree that if respondent
submits the claiming party's claim to the CPR Institute for Dispute Resolution,
JAMS/Endispute, or other local dispute resolution service for nonbinding
mediation prior to the expiration of such thirty (30) day period, the claiming
party may not institute legal proceedings against respondent until the earlier
of: (a) the completion of good-faith mediation efforts or (b) 90 days after the
date on which the respondent received written notice of the claimant's claim(s);
provided, however, that nothing in this Section 23 shall prohibit either party
from pursuing injunctive or other equitable relief against the other party in
circumstances in which such relief is appropriate, prior to, contemporaneous
with, or subsequent to invoking or participating in these dispute resolution
processes. In all events, the Company shall pay the cost of the mediator,
regardless of whether the dispute was or was not resolved or settled through
mediation.


24.           Headings. All descriptive headings of sections and paragraphs in
this Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


25.           Withholdings. All payments to the Executive under this Agreement
shall be reduced by all applicable withholding required by federal, state or
local tax laws.


26.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


27.           Code Section 409A.


(a)           This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code).


(b)           Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder, or a different form of payment would be
effected, by reason of a Change in Control or the Executive’s Disability or
termination of employment, such amount or benefit will not be payable or
distributable to the Executive, and/or such different form of payment will not
be effected, by reason of such circumstance unless (i) the circumstances giving
rise to such Change in Control, Disability or termination of employment, as the
case, may be, meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise.  This provision does not prohibit the vesting of any amount upon a
Change in Control, Disability or termination of employment, however defined.  If
this provision prevents the payment or distribution of any amount or benefit,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant “change in control
event”, “disability” or “separation from service,” as the case, may be, or such
later date as may be required by Section 27(c) below.
 
(c)           If the Date of Termination occurs during a period in which the
Executive is a “Specified Employee” (as defined below), any portion of the
Non-Change in Control Severance Payment or the Change in Control Severance
Payment, as the case may be, or any portion of any other payment under Section
13 hereof, that is not excluded from Section 409A of the Code by reason of the
exemptions in Treas. Reg. §1.409A-1(b)(4) (short-term deferrals), Treas. Reg.
§1.409A-1(b)(9) (separation pay exemptions) or any other applicable exemption or
exclusion, shall be delayed in order to comply with Section 409A(a)(2)(B)(i) of
the Code, and such payments or benefits shall be paid or distributed to the
Executive during the five-day period commencing on the earlier of:  (i) the
expiration of the six-month period measured from the date of the Executive’s
“separation from service”, or (ii) the date of the Executive’s death.  Upon the
expiration of the applicable six-month period under Section 409A(a)(2)(B)(i) of
the Code, all payments deferred pursuant to this Section 27(c) shall be paid to
the Executive (or the Executive’s estate, in the event of the Executive’s death)
in a lump sum payment.  Any remaining payments and benefits due under the
Agreement shall be paid as otherwise provided in the Agreement.  If any amounts
or benefits payable hereunder could qualify for one or more separation pay
exemptions described in Treas. Reg. §1.409A-1(b)(9), but such payments in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through its head of human resources or any other designated
officer) shall determine which portions thereof will be subject to such
exemptions.
 
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and in Treas. Reg. §1.409A-1(i), including
Treas. Reg. §1.409A-1(i)(6) in the case of a corporate transaction described
therein), provided, however, that, as permitted in such regulations, the
Company’s Specified Employees and its application of the six-month delay rule of
Code Section 409A(a)(2)(B)(i) shall be determined in accordance with rules
adopted by the Board or a committee thereof, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Agreement.
 
(d)           If the parties hereto determine that any payments or benefits
payable under this Agreement intended to comply with Sections 409A(a)(2), (3)
and (4) of the Code do not comply with Section 409A of the Code, the Executive
and the Company agree to amend this Agreement, or take such other actions as the
Executive and the Company deem reasonably necessary or appropriate, to comply
with the requirements of Section 409A of the Code, the Treasury Regulations
thereunder (and any applicable transition relief) while preserving the economic
agreement of the parties.  If any provision of the Agreement would cause such
payments or benefits to fail to so comply, such provision shall not be effective
and shall be null and void with respect to such payments or benefits, and such
provision shall otherwise remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




ROPER INDUSTRIES, INC.


BY: /s/ John Humphrey
NAME: John Humphrey
TITLE: Vice President and Chief Financial Officer




EXECUTIVE


/s/ Brian Jellison
Brian Jellison


